 
 
EXHIBIT 10.15
 
COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS
 


 
The table below provides information regarding the 2010 annual base salary, 2009
cash bonus and 2010 bonus target for each named executive officer of Company:
 
Named Executive Officer
 
2010 Annual
Base Salary
 
 
 
2009 Cash Bonus
 
 
2010 Bonus Target
(% of Base Salary)
David L. Brown
Chief Executive Officer
 
$410,000
 
$300,000
 
100%
Kevin M. Carney
Chief Financial Officer
 
$265,000
 
$120,000
 
65%



 
The table below provides information regarding the equity grants for each named
executive officer of Company:
 
Named Executive Officer
 
Number of Restricted
Stock Granted (1)
 
Number of Stock
Options Granted (2)
 
Vesting
Commencement Date
David L. Brown
Chief Executive Officer
 
180,000
 
180,000
 
February 4, 2010
Kevin M. Carney
Chief Financial Officer
 
60,000
 
60,000
 
February 4, 2010

 
(1) The restricted stock awards vest twenty-five percent (25%) annually over
four (4) years, subject in each case to the named executive officer continuing
to be an employee of the Company (except as otherwise provided in their
respective individual employment agreements with the Company). The remaining
terms and conditions of the restricted stock awards are set forth in the 2008
Plan and the forms of Option Grant Notice and Option Agreement previously filed
as Exhibits 99.2 and 99.3, respectively to the Company’s Registration Statement
on Form S-8 (333-150872), filed with the Commission on May 13, 2008, and are
qualified in their entirety by reference therein.


(2) The stock options vest in forty-eight (48) equal monthly installments over
four (4) years, subject in each case to the named executive officer continuing
to be an employee of the Company (except as otherwise provided in their
respective individual employment agreements with the Company). The exercise
price of the options is $5.40, which was the closing price of the Company’s
stock on February 4, 2010. The remaining terms and conditions of the restricted
stock awards are set forth in the 2005 Plan and related agreements previously
filed as Exhibit 10.2 to the Company’s Registration Statement on Form S-1
(333-124349), filed with the Commission on April 27, 2005, and are qualified in
their entirety by reference therein.